Case 18-14464-JDW         Doc 56    Filed 09/10/19 Entered 09/10/19 13:48:57               Desc Main
                                    Document     Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: CAROLYN HANEY                                                   CASE NO. 18-14464 JDW

DEBTOR                                                                 CHAPTER 13

                MOTION TO WITHDRAW AS ATTORNEY FOR DEBTOR

       COMES NOW, Robert H Lomenick, Jr., and files this Motion to Withdraw as Counsel for the

Debtor, and in support thereof would show unto the Court as follows:

       1. Counsel and the Debtor have reached an impasse in communication, and further representation

of the Debtor would not be beneficial to the Debtor or the Chapter 13 case,

       2. Counsel has done everything in his ability to prudently represent the Debtor and her best

interests, but Counsel or his staff can no longer effectively communicate with the Debtor,

       3. The Debtor has informed me that she wishes to retain another attorney to represent her in the

remainder of this case.

       WHEREFORE, PREMISES CONSIDERED, counsel respectfully requests the Court enter

an Order Allowing him to Withdraw as Counsel for Debtor, Allowing her to retain another attorney for

representation in her chapter 13 case if she wishes, and for such other and further general relief as

the Court deems just and proper under the circumstance

       Respectfully submitted, this the 10th day of September, 2019.

                                               /s/Robert H. Lomenick
                                               KAREN B. SCHNELLER, MSB#6558
                                               ROBERT H. LOMENICK, MSB #104186
                                               SCHNELLER & LOMENICK, P.A.
                                               126 North Spring Street
                                               Post Office Box 417
                                               Holly Springs, MS 38635
                                              rlomenck@gmail.com
Case 18-14464-JDW          Doc 56     Filed 09/10/19 Entered 09/10/19 13:48:57                Desc Main
                                      Document     Page 2 of 2




                                   CERTIFICATE OF SERVICE

       I, Robert H. Lomenick, attorney for debtor(s), do hereby certify that I have this day mailed a true
and correct copy by United States Mail, postage prepaid or via electronic delivery of the above and
foregoing Motion to Withdraw as Attorney for the Debtor to the case trustee, and the U.S. Trustee:

Ms. Locke D. Barkley
Chapter 13 Trustee
sbeasley@barkley13.com

U. S. Trustee
USTPRegion05.AB.EDV@usdoj.gov

      I further do hereby certify that I have this day forwarded a true and correct copy of the Motion to
Withdraw as Counsel to the following parties by United States Postal Service and electronic delivery:

Carolyn Haney
300 Cross Creek
Byhalia, MS 38611

Carolyn Haney: carolyn_haney8@yahoo.com

DATED: September 10th, 2019

                                                        /s/Robert H. Lomenick______________
                                                        ATTORNEY FOR DEBTOR(S)
